IN THE COURT OF APPEALS OF IOWA

                                    No. 13-1851
                              Filed October 29, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOSEPH LEE BARNES,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Cerro Gordo County, Karen

Kaufman Salic, Judge.



      The    defendant     challenges   his   sentence   following   conviction   for

harassment in the second degree. AFFIRMED IN PART, REVERSED IN PART,

AND REMANDED.



      Mark C. Smith, State Appellate Defender, and Martha J. Lucey, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Darrel Mullins, Assistant Attorney

General, Carlyle D. Dalen, County Attorney, and William J. Hoekstra, Assistant

County Attorney, for appellee.



      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                           2



MCDONALD, J.

         Joseph Barnes pleaded guilty to harassment in the second degree, in

violation of Iowa Code section 708.7(1) and (3) (2013), arising out of a series of

telephonic threats he made to a woman to kill the woman’s mom, dad, boyfriend,

and minor children and to have sex with the woman’s minor children. The court

sentenced Barnes to seven days in jail and imposed a fine of $315. The court

also entered a sentencing no contact order prohibiting Barnes from having

contact with the woman and her two minor children.               On appeal, Barnes

contends (1) the district court abused its discretion in imposing sentence, and (2)

the sentencing no contact order is illegal.

         We first address Barnes’ argument regarding the district court’s abuse of

discretion. The district court is free to impose any sentence within the statutory

maximum, and we will not reverse the sentence absent an abuse of discretion.

See State v. Floyd, 466 N.W.2d 919, 924 (Iowa Ct. App. 1990). “In exercising its

discretion, the district court is to weigh all pertinent matters in determining a

proper     sentence,   including   the   nature   of   the   offense,   the   attending

circumstances, the defendant’s age, character, and propensities or chances for

reform.” State v. Johnson, 513 N.W.2d 717, 719 (Iowa 1994). “[T]he failure to

acknowledge a particular sentencing circumstance does not necessarily mean it

was not considered.” State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995). To

establish the court abused its discretion, Barnes must show the sentencing court

exercised its discretion “on grounds or for reasons clearly untenable or to an

extent clearly unreasonable.” State v. Laffey, 600 N.W.2d 57, 62 (Iowa 1999).
                                         3



       Barnes argues the sentencing court impermissibly focused on only a

single factor in imposing sentence: the nature of the offense, including the threat

to the woman’s minor children. The record belies Barnes’ argument. The record

reveals the court exercised its discretion based on the consideration of several

permissible factors without consideration of impermissible factors.       The court

stated it considered the nature of the offense as described in the minutes of

testimony, the plea agreement, and the attorneys’ respective sentencing

recommendations. Although no presentence investigation report was available

for sentencing for this misdemeanor offense, the court inquired about the

defendant’s criminal history. The prosecutor stated, and the defendant agreed,

the defendant had prior felony convictions for forgery and burglary as well as five

convictions for driving while suspended. While the court referenced the threat to

the woman’s children, it did not identify the children as “victims” of the offense or

state the defendant tried to communicate with the children. The court simply

noted the mother and the children were subjects of the threat. We conclude the

court considered only permissible sentencing factors without improperly focusing

on a single factor. Accordingly, Barnes’ challenge to his sentence fails. See

State v. Ramirez, 400 N.W.2d 586, 590 (Iowa 1987) (affirming sentence where

the record demonstrated the court considered more than one permissible

sentencing consideration).

       Barnes next contends the sentencing no contact order is illegal.

Specifically, Barnes argues the sentencing court erroneously checked a box on

the no-contact-order form finding Barnes committed domestic abuse assault,
                                        4



which subjects him to additional collateral consequences. The text beside the

checked box on the form states:

      If checked, the defendant has been convicted of domestic abuse
      assault under Iowa Code 708.2A. Therefore, the defendant shall
      not possess, ship, transport, or receive firearms, offensive
      weapons, or ammunition unless such rights have been restored in
      accordance with Iowa Code section 724.27. Defendant shall
      deliver all firearms to the CERRO GORDO County Sheriff or (law
      enforcement agency) on or before October 28, 2013.

The State concedes the defendant was convicted for harassment in the second

degree and not domestic abuse assault and the finding was in error. The State

further concedes the sentencing no contact order should be corrected.

Accordingly, this portion of the no contact order is vacated. This matter shall be

remanded for the entry of a corrected sentencing no contact order.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.